Citation Nr: 0706461	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability..  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to service connection 
for degenerative spondylolysis and disc disease status post 
lumbar fusion with internal fixation claimed as lumbar 
strain, lower back condition and arthritis of the lower back.  

The veteran presented testimony at a personal hearing before 
a Decision Review Officer at the RO in October 2004.  The 
veteran also presented testimony at a personal video 
conference hearing in July 2006 before the undersigned 
Veterans Law Judge.  A copy of each hearing transcript was 
attached to the claims file.

At the July 2006 Board hearing, a request by the veteran's 
representative that the veteran's case be expedited was 
considered as a motion to advance on the docket.  After 
review of the record, the grounds for advancement on the 
docket are not shown.  The evidence of record does not show 
that the case involves interpretation of law of general 
application affecting other claims, that the veteran is 
seriously ill or under severe financial hardship, and other 
sufficient cause is not shown.  The veteran is not of 
advanced age of 75 or more years of age.  Accordingly, the 
motion to advance the case on the docket is denied.  See 
38 C.F.R. § 20.900 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks entitlement to service connection for a 
lumbar spine disorder which he claims began in service.  He 
claims he first injured his back in service in 1951 and 
reinjured his back in 1953 for which he was hospitalized for 
treatment.  Service medical records have been requested from 
the National Personnel Records Center (NPRC).  NPRC responded 
that no records were located, and the file could not be 
reconstructed.  It was presumed that the veteran's service 
medical records were destroyed in a fire at NPRC in 1973.  
NPRC did provide information from the Office of the Surgeon 
General, Department of the Army, which indicates that the 
veteran was hospitalized in March 1953.  The diagnoses were 
diseases of bone, location not indicated; and diseases of 
muscle, tendon, and fascia of the posterior muscles of the 
abdominal wall.  Our review does not find that a request has 
been made for the hospital records and an attempt should be 
made to obtain these records prior to appellate review.  
38 C.F.R. § 3.159(c)(4) (2006).  

The record indicates that the veteran was hospitalized in 
service, apparently for a back condition, has received 
treatment post service for his back and has a current back 
disability.  Further, the veteran's personal physician, Dr. 
R. L. R., wrote in April 2005, that it was "highly probable 
that [the veteran's] low back pain is connected to a prior 
injury related to his military service."  A VA examination 
and medical opinion is necessary prior to final adjudication 
of the veteran's claim.  38 C.F.R. § 3.159(c)(4) (2006).  

Thus, the case is REMANDED for the following action:

1. Request the veteran's clinical records 
for in-service hospitalization in March 
1953 for approximately 17 days from the 
Osaka Army Hospital in Osaka, Japan, or 
for the appropriate record storage or 
archival facility, for treatment of 
diseases of the bone, muscle, tendon, and 
fascia located in the posterior muscles of 
the abdominal wall.  A negative reply is 
requested.

2.  After the receipt of a response to the 
above request for hospital records, 
schedule the veteran for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
and that review should be noted in the 
examination report.  The examiner should 
provide an opinion as to whether any low 
back disability diagnosed is at least as 
likely as not (50 percent or greater 
probability) related to his service or to 
treatment in service for unspecified 
diseases of the bone, muscle, tendon, and 
fascia located in the posterior muscles of 
the abdominal wall.  A rationale should be 
provided for all opinions expressed.

3.  Then, readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

